Citation Nr: 1433345	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, including secondary to in-service herbicide exposure. 

2. Entitlement to service connection for a heart disorder, status post bypass surgery, including secondary to in-service herbicide exposure. 

3. Entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

	
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1974. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge in March 2011.  A transcript of this hearing has been associated with the Veteran's claims folder.  These issues were remanded for further development in June 2011, and now return again before the Board.

The issue of entitlement to an increased initial evaluation for degenerative joint disease of the lumbar spine, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board also points out that the Veteran, in an October 2012 letter, indicated that he wished to file a claim of entitlement to unemployability, in part related to his recently service connected back disability.  A review of the Veteran's virtual and physical claims files does not show an adjudication of this issue, and it is therefore remanded to the RO for further action.





FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that the Veteran was not exposed to herbicides during his periods of service, including those in Thailand or Okinawa.

2. The preponderance of the evidence of record is against a finding that the Veteran has diabetes mellitus, type II related to service.

3. The preponderance of the evidence of record is against a finding that the Veteran has heart disease related to service, or related to a service connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II was not incurred in or aggravated by service, and may not be presumed to have been incurred therein to include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A heart disorder was not incurred in or aggravated by service, may not be presumed to have been incurred therein to include as due to herbicide exposure, nor proximately due to a service connected disorder.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim in June 2011, so that further evidence could be obtained regarding herbicide use.  As noted in further detail below, the RO obtained that information, and the Veteran's claims were readjudicated in a September 2012 Supplemental Statement of the Case (SSOC).  As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated April 2007, October 2007, February 2009, July 2011, and October 2011, as well as a prior June 2011 Board remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and relevant personnel records are in the file.  There is no indication that there are other outstanding relevant medical records that have not been associated with the Veteran's claims file that would change the adjudication of this claim.  Therefore, the Board finds that the duty to assist the Veteran has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board does not find a medical examination necessary.  There is no question that the Veteran has these claimed disabilities; rather, the crucial question is whether the Veteran was exposed to herbicides in service, which is not a medical question.  Nevertheless, the Veteran did have a November 2007 VA examination for his heart.  Under the circumstances of this case, the Board finds no further purpose to scheduling the Veteran for any further examinations.

A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned noted the issues on appeal. Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  As noted above, the Veteran did mention any relevant medical evidence that had not been associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to those claims being finally decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§  1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as diabetes mellitus and cardiovascular disease, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of diabetes mellitus or cardiovascular disease within one year of service; therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).   A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f) .

Diseases associated with such exposure include diabetes and ischemic heart disease. 38 C.F.R. § 3.309(e) Note 1; 75 Fed. Reg. 53,202 (August 31, 2010).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  A list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) .  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam. VAOPGCPREC 27-97.  The Veteran claims to have been on a plane that landed in Vietnam, but does not claim to have "set foot" in Vietnam.

However, VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. 

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify reported herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), (p), and (q).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era;" notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See id; see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era" (May 6, 2009).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

 (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for diabetes mellitus or a heart disorder.  Specifically, the Veteran has repeatedly stated that he believes he was exposed to Agent Orange during his service in Thailand and Okinawa, and developed diabetes as a result, and a heart condition either as a result of exposure to herbicides or as secondary to the Veteran's diabetes.  While the Veteran does have diabetes and a heart condition, there is no evidence that the Veteran was exposed to herbicides in service, he may not be presumed exposed to herbicides, and there is no medical evidence of record supporting a claim of direct service connection for either of these disabilities, therefore the claims are denied.

As noted above, based on the prior remand, the RO made several attempts to try and verify the Veteran's claims that he was exposed to herbicides in service.  The RO determined, based on the Veteran's personnel records the Veteran served at Takhli Air base in Thailand for 122 days, starting on September 26, 1972.  The Veteran was further sent TDY from the US to Thailand on May 7, 1973, and permanently assigned to Thailand on June 7, 1973.  The Veteran was assigned to U-Tapao Airfield in Thailand until his discharge in June 1974.  It was unclear whether the Veteran had gone to Okinawa during this time.  Based on this information, the RO attempted to determine whether the Veteran had been exposed to herbicides in service.

The Veteran's specialty of munitions maintenance specialist was noted.  While the Veteran alleged that he was exposed to herbicides in this specialty, because of the bomb depository's location at the perimeter of this facility, this is not a job that specifically required the kind of perimeter patrol which would help establish a presumption of exposure to herbicide.

An email dated July 2011 is of record from an archivist from the Air Force Historical Research Agency.  It indicates that they could find no evidence that Agent Orange was used in Thailand or Okinawa; therefore, they could not provide any documentation supporting that contention.  The archivist discussed their official publication on the use of Agent Orange in Vietnam, titled "Operation Ranch Hand, The Air Force and Herbicides in Southeast Asia, 1961-1971."  The archivist noted that this study found that Agent Orange was not located in Thailand, and all Agent Orange was removed from Southeast Asia by April 1972, months prior to any TDY to Thailand by the Veteran.  The archivist opined that the location of the bomb dump was not relevant to this claim as herbicides were not used in Thailand to clear vegetation from around perimeter fences.

A further report was received from the Joint Services Records Research Center.  It indicated that they could not document or verify that the Veteran was exposed to herbicides while serving in Okinawa, Japan.  Further, available 400th Munitions Maintenance Squadron historical data did not document any herbicide testing, spraying, storage, or usage at Kadena Air Force Base, Okinawa, Japan.  Lastly, the DoD was noted to have suspended the use of Agent Orange in early 1971.

Thus, considering this and all evidence of record, the Board finds that the evidence does not show that the Veteran was exposed to herbicides, such that a presumption of service connection could be granted for diabetes mellitus or a heart disorder.  As such, the Veteran's secondary claim for a heart disorder as secondary to diabetes mellitus must also fail.  While the Veteran has claimed, in a February 2009 statement, apparently, that his plane landed in Saigon, apparently en route to Thailand, and even assuming that to be true, there is simply no evidence that the Veteran "set foot" in Vietnam, nor does the Veteran claim he left that plane.  While the Veteran also claims exposure to other herbicides in service, the fact remains that there is no evidence that the Veteran was exposed to the specific herbicide for which presumptive service connection can be granted, specifically in light of the fact that Agent Orange use was suspended before the Veteran had any service 
The Veteran could establish service connection for either of these disabilities as directly related to service, however, the Veteran's claim must also fail on this basis.  There is no evidence of record showing any diagnosis of diabetes mellitus or any heart disorder in service, or for many years after service, until approximately 2006, 32 years after the Veteran's separation from service.  A November 2007 VA examination report specifically found that the Veteran was diagnosed with coronary artery disease that was not related to military service, because there were no cardiac problems or episodes of chest pains while he was in service, and was more likely due to the Veteran's long history of smoking. 

Therefore, considering all evidence of record, including the fact that these claimed disabilities first manifested many years after service, and the medical etiology evidence of record which has indicated that the Veteran does not have either of these disabilities related to service, and the fact that service connection cannot be presumed based on herbicide exposure, the Board concludes that the preponderance of the evidence of record is against the Veteran's claims for service connection for diabetes and a heart disorder, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection is not warranted for these disabilities.


ORDER

Entitlement to service connection for diabetes mellitus, type II, including secondary to in-service herbicide exposure, is denied. 

Entitlement to service connection for a heart disorder, status post bypass surgery, including secondary to in-service herbicide exposure, is denied. 



REMAND

As to the Veteran's claim of entitlement to an increased initial rating for his service connected degenerative disc disease of the lumbar spine, the Board notes that the issue of service connection for this disability was previously remanded in June 2011, however, service connection was granted by a September 2012 rating decision.  Nevertheless, the Veteran, in an October 2012 letter, indicated that he disagreed with the 10 percent evaluation assigned for this disability.  A review of the Veteran's physical and virtual claims files shows that no Statement of the Case was issued as to the Veteran's notice of disagreement.  Therefore, the Board must remand this claim, so that a Statement of the Case may be issued as to the claim of entitlement to an increased rating for the Veteran's lumbar spine disability, and the Veteran given an opportunity to perfect the appeal of this claim to the Board before any further action must be taken.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Statement of the Case (SOC) concerning his claim for an increased initial rating for his service connected lumbar spine disability. 

2. Advise the Veteran that he still needs to file a timely Substantive Appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely Substantive Appeal in response to this SOC, thereby perfecting the appeal of this claim, should it be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


